DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parallelpipedal space (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al. (U.S. Patent Publication 2016/0067368, “Gschwind”) in view of Kitahara et al. (JPS63273744A, “Kitahara”). 

Regarding claim 1, Gschwind discloses a nebulizing system for a motor vehicle (figs 1 and 2), comprising: 
a first reservoir (6) of liquid water; and 
a nebulizing nozzle (4), in hydraulic communication with the first reservoir and including a piezoelectric element (1) for emitting acoustic waves and a concentrator (15) for the acoustic waves emitted by the piezoelectric element configured so that the water coming from the first reservoir forms a water jet and a water droplet mist at the outlet of the concentrator, the mist being capable of leaving the nebulizing nozzle in order to reach a passenger compartment of the motor vehicle (fig 2d), 
wherein the nebulizing nozzle is arranged, with reference to a vertical direction, above the first reservoir when the system is in the normal operating position, so that the water coming from the nebulizing nozzle falls into the first reservoir (fig 2d).
However, Gschwind a second reservoir of liquid water in hydraulic communication with the first reservoir, the second reservoir being removably fixed to the first reservoir or wherein the second reservoir is arranged above the first reservoir. Kitahara, however, discloses a nebulizing system (fig 1) wherein a second reservoir (7) of liquid water in hydraulic communication with the first reservoir (3) the second reservoir being removably fixed to the first reservoir (lines 52-53), wherein the second reservoir is arranged above the first reservoir. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the water supply to be easily provided to the first reservoir with the use of gravity. 

Regarding claim 2, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind, as modified, further discloses the second reservoir is arranged above the nebulizing nozzle with reference to the vertical direction (such as taught by Kitahara).

Regarding claim 3, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind, as modified, further discloses in which the second reservoir (7, Kitahara) includes a liquid water intake (8, Kitahara)  that is a liquid water intake for the nebulizing system (lines 52-53, Kitahara).

	Regarding claim 4, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind, as modified, further discloses in which the second reservoir (7, Kitahara) comprises a non-return valve (9, Kitahara) arranged in the liquid water intake so as to enable water from outside the nebulizing system to reach the second reservoir and to prevent the water from the second reservoir from leaving the second reservoir through the liquid water intake (fig 1, Kitahara).

	Regarding claim 5, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind, as modified, further discloses a non-return valve (9, Kitahara) arranged between the first reservoir and the second reservoir so as to enable the water to circulate from the second reservoir to the first reservoir but prevent the water from circulating from the first reservoir to the second reservoir (fig 1, Kitahara).

Regarding claim 6, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind further discloses a conveying duct (7) configured to direct the water droplet mist leaving the nozzle (4) toward the passenger compartment of the motor vehicle.

Regarding claim 7, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind, as modified, does not explicitly disclose a fan in air communication with the conveying duct and configured to discharge into the conveying duct a stream of air in a direction of discharge of the water droplet mist toward the passenger compartment of the motor vehicle. Kitahara, however, discloses providing a fan (15) in air communication with a conveying duct (5) and configured to discharge into the conveying duct a stream of air in a direction of discharge of the water droplet mist toward the passenger compartment of the motor vehicle (fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gschwind, as modified, to provide the fan of Kitahara in order to control the airflow through the system and allow for mist to be efficiently provided to the user. 

Regarding claim 8, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind further discloses means (7) for directing the water jet coming from the concentrator (15) toward the first reservoir (6).

Regarding claim 9, the combination of Gschwind and Kitahara discloses all previous claim limitations. Gschwind further discloses a water filter (¶0013) arranged between the first reservoir (6) and the nebulizing nozzle (4, as the water circulates and thus be between).

Regarding claim 10, Gschwind discloses ventilation, heating and/or air conditioning device for a motor vehicle (figs 1-2), comprising: 
a nebulizing system comprising 
a first reservoir (6) of liquid water, 
a second reservoir of liquid water in hydraulic communication with the first reservoir, the second reservoir being removably fixed to the first reservoir, and 
a nebulizing nozzle (4), in hydraulic communication with the first reservoir and including a piezoelectric element (1) for emitting acoustic waves and a concentrator (15) for the acoustic waves emitted by the piezoelectric element configured so that the water coming from the first reservoir forms a water jet and a water droplet mist at the outlet of the concentrator, the mist leaving the nebulizing nozzle to reach a passenger compartment of the motor vehicle (fig 2d), 
wherein the nebulizing nozzle is arranged, with reference to a vertical direction, above the first reservoir when the nebulizing system is in the normal operating position, so that the water coming from the nebulizing nozzle falls into the first reservoir (fig 2d).
However, Gschwind a second reservoir of liquid water in hydraulic communication with the first reservoir, the second reservoir being removably fixed to the first reservoir or wherein the second reservoir is arranged above the first reservoir. Kitahara, however, discloses a nebulizing system (fig 1) wherein a second reservoir (7) of liquid water in hydraulic communication with the first reservoir (3) the second reservoir being removably fixed to the first reservoir (lines 52-53), wherein the second reservoir is arranged above the first reservoir. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the water supply to be easily provided to the first reservoir with the use of gravity.


Regarding claim 11, Gschwind discloses a nebulizing system for a motor vehicle (figs 1-2) comprising:
a first reservoir (6) of liquid water, 
a nebulizing nozzle (4), in hydraulic communication with the first reservoir and including a piezoelectric element (1) for emitting acoustic waves and a concentrator (15) for the acoustic waves emitted by the piezoelectric element configured so that the water coming from the first reservoir forms a water jet and a water droplet mist at the outlet of the concentrator, the mist leaving the nebulizing nozzle to reach a passenger compartment of the motor vehicle (fig 2d). 
However, Gschwind does not explicitly disclose a second reservoir of liquid water in hydraulic communication with the first reservoir, the second reservoir being removably fixed to the first reservoir, and wherein the second reservoir is arranged close to the first reservoir and the nebulizing nozzle is arranged above the first reservoir, the nebulizing system thereby occupying a parallelepipedal space, and wherein water is added to the nebulizing system by detachment of the removably fitted second reservoir from the first reservoir. Kitahara, however, discloses a nebulizing system (fig 1) wherein a second reservoir (7) of liquid water in hydraulic communication with a first reservoir (3), the second reservoir being removably fixed to the first reservoir (lines 52-53), and wherein the second reservoir is arranged close to the first reservoir and the nebulizing nozzle is arranged above the first reservoir (fig 1), the nebulizing system thereby occupying a parallelepipedal space (as they system could be placed inside parallelepipedal space, and wherein water is added to the nebulizing system by detachment of the removably fitted second reservoir from the first reservoir (lines 52-53). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the water supply to be easily provided to the first reservoir with the use of gravity.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763